DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification provides insufficient written description for the claimed subject matter.  As to the “configured to determine one or more of a frequency response and a spatial response of the ultrasonic transducer” and “the predetermined configuration or characteristic of the respective perforations determines one or more of a frequency response and a spatial response of the ultrasonic transducer” of independent claims 1 and 16, respectively, nothing more than a list of options for an artisan to try to accomplish the claimed invention is provided (see, e.g., page 2, lines 3-8; page 5, lines 15-19; page 8, line 24 to page 9, line 2; page 10, lines 8-29).  The specification provides nothing more to the skilled artisan than a list of options and an invitation to experiment to try to accomplish the claimed invention.  It is in no way clear that the inventors actually have possession of the claimed invention.  As to independent claim 11, there are no details of the phased array provided in the specification as to the required spacing between elements, the phase delay and its relation to the required spacing, nor any details of the “individual phased array element”; merely recitation of a “vibrator layer” is provided, with no indication of how driving or receiving would be accomplished (or even if it could be) with the recited combination of limitations.  Again, it is not clear that the inventors have actual possession of the claimed invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification provides insufficient enablement for the claimed subject matter.  As to the “configured to determine one or more of a frequency response and a spatial response of the ultrasonic transducer” and “the predetermined configuration or characteristic of the respective perforations determines one or more of a frequency response and a spatial response of the ultrasonic transducer” of independent claims 1 and 16, respectively, nothing more than a list of options for an artisan to try to accomplish the claimed invention is provided (see, e.g., page 2, lines 3-8; page 5, lines 15-19; page 8, line 24 to page 9, line 2; page 10, lines 8-29).  The specification provides nothing more to the skilled artisan than a list of options and an invitation to experiment to try to accomplish the claimed invention.  As to independent claim 11, there are no details of the phased array provided in the specification as to the required spacing between elements, the phase delay and its relation to the required spacing, nor any details of the “individual phased array element”; merely recitation of a “vibrator layer” is provided, with no indication of how driving or receiving would be accomplished (or even if it could be) with the recited combination of limitations.  These defects in the specification support a conclusion that undue experimentation on the part of a skilled artisan would be required to practice Applicant’s invention, thus leading to a finding of lack of enablement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645